Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chih Kuei Hu on 19 January 2021.
The claims have been amended as follows:
1. (Currently Amended) An Internet of Things water purification system, comprising: at least one water purification device, comprising:
at least one filter element, configured to filter tap water into filtered drinkable water, wherein the at least one filter element is replaceable when needed; 
at least one water tank, configured to store the filtered drinkable water; 
at least one water volume sensing circuit, wherein the at least one water volume sensing circuit is disposed in a corresponding water tank and measures an accumulated consumption of the filtered drinkable water to generate information of water volume which represents the accumulated consumption;
at least one water quality measuring circuit, wherein the at least one water quality measuring circuit is disposed in a corresponding filter element and measures water quality of the tap water before it is filtered by the corresponding filter element and water being filtered by the corresponding filter element to generate information of water quality; 
a wireless transmission circuit, coupled to the at least one water volume sensing circuit and the sensing water quality measuring circuit, configured to transmit the information of the water volume and of the water quality; and
a cloud management device, coupled to the water purification device, comprising: a cloud wireless transmission circuit, coupled to the wireless transmission circuit of the at least one water purification device, and configured to receive the information of the water volume information and of the water quality; and
a cloud processing circuit, coupled to the cloud wireless transmission circuit, and configured to receive the information of the water volume and of the water quality, determine the storage quantity of the drinking water according to the water quantity information, determine the accumulated consumption of the filtered drinkable water, generate information of an accumulated water volume, and calculate a current service life of the at least one filter element according to information of a current water quality and of a historical water volume.

2. (Currently Amended) The Internet of Things water purification system according to claim 1, wherein the cloud processing circuit comprises:
a device management module, configured to manage the water purification device, wherein the at least one water purification device comprises a dedicated identification code, and the device management module manages the at least one water purification device according to the respective identification code;

a client management module, coupled to the device management module, configured to bind the identification code of the at least one water purification device with a client;
a dealer management module, coupled to the device management module, configured to allow more than one dealers to manage and maintain the at least one water purification device to clean, repair or replace the at least one filter element or other elements of the at least one water purification device, and add water treatment chemicals or other materials; and
an inventory management module, coupled to the device management module, the client management module and the dealer management module, configured to store stock information.

3. (Currently Amended) The Internet of Things water purification system according to claim 2, wherein the cloud processing circuit further comprises:
a device deposit module, coupled to the device management module, the client management module and the dealer management module, configured to allow the client to make a deposit for a corresponding water purification device usage;
an order management module, coupled to the device management module, the client management module and the dealer management module, configured to allow the client to order replacement filter elements;
a cash or points balance; and
a configuration management module, coupled to the order management module and the device deposit module, configured to manage whether the at least one filter element is replaced, wherein each of the at least one filter element has a dedicated model number, and the configuration management module manages the at least one filter element according to the respective model number.

4. (Currently Amended) The Internet of Things water purification system according to claim 3, further comprising a client management device, wherein the client management device comprises:
a client wireless transmission circuit, coupled to the cloud wireless transmission circuit, configured to receive the information of the water volume and of the water quality;
a client processing circuit, coupled to the client-side wireless transmission circuit, configured to generate the information of the accumulated water volume and of the current service life of the at least one filter element; and
a client display interface, coupled to the client processing circuit, configured to display the information of the accumulated water volume and of the current service life of the at least one filter element.


a client deposit module, coupled to the device deposit module, configured to allow the client to make a deposit through the client deposit module;
a filter element information module, coupled to the configuration management module, configured to allow the client to obtain the information of the current service life of the at least one filter element and the model number of the at least one filter element through the filter element information module;
an order module, coupled to the client deposit module and the filter element information module, configured to generate a deposit order and a filter element order when the client makes a deposit through the client deposit module;
a repair module, coupled to the device management module, configured to allow the client to transmit a replacement order to the device management module through the repair module to notify the dealer to manage and maintain the at least one water purification device;
a water usage module, configured to allow the client to connect to the cloud processing circuit and obtain the information of the accumulated water volume of the at least one water purification device through the client wireless transmission circuit; and
a personal information module, coupled to the device deposit module, the configuration management module and the device management module, configured to allow the client to obtain corresponding related information through the client wireless transmission circuit, wherein the corresponding related information include the cash or at least one filter element, and the identification code of the water purification device.

6. (Currently Amended) The Internet of Things water purification system according to claim 5, further comprising a dealer management device, wherein the dealer management device comprises:
a dealer- wireless transmission circuit, coupled to the cloud wireless transmission circuit, configured to receive the information of water volume and of water quality;
a dealer-side processing circuit, coupled to the dealer-side wireless transmission circuit, configured to generate statistical information according to the information of the accumulated water volume and of the current service life of the at least one filter element; and
a dealer display interface, coupled to the dealer processing circuit, configured to display the statistical information.

7.    (Currently Amended) The Internet of Things water purification system according to claim 6, wherein the dealer processing circuit comprises:
a message module, coupled to the device management module, configured to allow the dealer side to obtain the identification code and the replacement order of the at least one water purification device of the client;
a client module, coupled to the device deposit module, the order management module and the inventory management module, configured to allow the dealer to obtain the payment and the replacement order of the at least one filter element;
at least one filter element to generate the corresponding statistical information; and
a client data module, coupled to the inventory management module, configured to allow the dealer to obtain the information of the client, wherein the information of the client includes the model number of the at least one filter element, and the identification code of the at least one water purification device.

8.    (Currently Amended) The Internet of Things water purification system according to claim 4, wherein the water purification device further comprises a frequency signal responder disposed in and in contact with the at least one filter element and configured to generate a corresponding oscillating response according to one of a plurality of low frequency driving signals, wherein the cloud processing circuit further stores the low frequency driving signals, wherein the client processing circuit further comprises a driving signal selection module configured to allow the client to connect to the cloud wireless transmission circuit and select and download one of the low frequency driving signals, wherein the frequency signal responder generates the corresponding oscillating response to the at least one filter element according to the low frequency driving signal selected by the client, and wherein the Internet of Things water purification system further comprises at least one physiological signal sensing device coupled to the cloud wireless transmission circuit and configured to sense a user to generate a physiological measurement signal corresponding to the user, so that the 

9.    (Currently Amended) The Internet of Things water purification system according to claim 8, wherein the client wireless transmission circuit is wirelessly coupled to the wireless transmission circuit of the at least one water purification device, and the client management device allows the client to remotely drive the frequency signal responder.

10.    (Previously Presented) The Internet of Things water purification system according to claim 8, wherein the frequency signal responder comprises an oscillating circuit configured to generate a corresponding oscillating frequency according to the low frequency driving signal.

11.    (Currently Amended) The Internet of Things water purification system according to claim 8, wherein the frequency signal responder comprises an illuminating circuit configured to generate a corresponding oscillation pulse light according to the low frequency driving signal.

12.    (Currently Amended) The Internet of Things water purification system according to claim 1, wherein the cloud processing circuit generates the information of the historical water volume and calculates the current service life of the at least one filter 

13.    (Currently Amended) The Internet of Things water purification system according to claim 12, wherein the information of the historical water volume comprises a historical water consumption, wherein when the historical water consumption is less than a predetermined value, the cloud processing circuit calculates the current service life of the at least one filter element according to the information of the current water quality and of the historical water volume, wherein when the historical water consumption is greater than the predetermined value, the cloud processing circuit calculates the current service life of the at least one filter element according to the information of the current water quality, of the historical water quality and of the historical water volume.

14.    (Currently Amended) The Internet of Things water purification system according to claim 1, further comprising at least one physiological signal sensing device coupled to the cloud wireless transmission circuit and configured to sense a user to generate a physiological measurement signal corresponding to the user, wherein each of the at least one water purification devices further comprises a concentration adjustment circuit disposed in the at least one water tank and coupled to the wireless transmission circuit of the at least one water purification device, and the cloud processing circuit controls the concentration adjustment circuit to apply a first substance 

15.    (Currently Amended) The Internet of Things water purification system according to claim 1, further comprising at least one physiological signal sensing device coupled to the cloud wireless transmission circuit and configured to sense a user to generate a physiological measurement signal corresponding to the user, wherein each of the at least one water purification devices further comprises a concentration adjustment circuit disposed in the at least one water tank and coupled to the wireless transmission circuit of the at least one water purification device, and the cloud processing circuit controls the concentration adjustment circuit to apply a combination of a first substance having a first concentration and a second substance having a second concentration to the filtered drinkable water in the at least one water tank according to the physiological measurement signal.

16. (Currently Amended) The Internet of Things water purification system according to claim 1, wherein the water volume sensing circuit is a water flow meter, and the water quality measuring circuit is a total dissolved solids (TDS) detecting device.


The following is an examiner’s statement of reasons for allowance: The claims remain distinguished over all of the prior art of record for reasons of record concerning . 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
JWD
01/21/2021
/JOSEPH W DRODGE/           Primary Examiner, Art Unit 1778